Name: Council Decision 2014/906/CFSP of 15 December 2014 amending Decision 2013/726/CFSP in support of the UNSCR 2118 (2013) and OPCW Executive Council EC-M-33/DecÃ 1, in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: international security;  United Nations;  information and information processing;  air and space transport
 Date Published: 2014-12-16

 16.12.2014 EN Official Journal of the European Union L 359/151 COUNCIL DECISION 2014/906/CFSP of 15 December 2014 amending Decision 2013/726/CFSP in support of the UNSCR 2118 (2013) and OPCW Executive Council EC-M-33/Dec 1, in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 9 December 2013, the Council adopted Decision 2013/726/CFSP (1). (2) Decision 2013/726/CFSP provides for a 12-month implementation period of the project referred to in Article 1(2) thereof after the date of the conclusion of the financial agreement referred to in Article 3(3) thereof. (3) On 6 November 2014, the Technical Secretariat of the Organisation for the Prohibition of Chemical Weapons (OPCW) requested the authorisation of the Union for extending the implementation period of Decision 2013/726/CFSP until 30 September 2015 to allow for the continuation of the implementation of the project beyond the expiry date referred to in Article 5(2) thereof. (4) The requested amendment of Decision 2013/726/CFSP concerns Article 5(2) thereof and the first paragraph of the Section Activities of the Annex where the duration of the implementation of the project has to be modified. (5) The continuation of the project referred to in Article 1(2) of Decision 2013/726/CFSP, as specifically quoted in the request made by the OPCW on 6 November 2014, could be performed without any resource implication. (6) Decision 2013/726/CFSP should, therefore, be amended to enable the full implementation of the project contained therein, by extending its duration accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/726/CFSP is hereby amended as follows: (1) Article 5(2) is replaced by the following: 2. It shall expire on 30 September 2015.. (2) In the Annex, in the Section Activities, the first paragraph is replaced by the following: Support to OPCW will be provided through delivery of up to 5 satellite imagery products of the EU Satellite Centre (EU SatCen) per week for a total duration starting from the signing of the contract until 30 September 2015.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 December 2014. For the Council The President F. MOGHERINI (1) Council Decision 2013/726/CFSP of 9 December 2013 in support of the UNSCR 2118 (2013) and OPCW Executive Council EC-M-33/Dec 1, in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 329, 10.12.2013, p. 41).